Citation Nr: 1220069	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  12-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective September 15, 2010. 

In a December 2011 Decision Review Officer Decision, RO increased the Veteran's initial disability rating to 50 percent, effective September 15, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran's most recent VA examination for PTSD was provided in February 2011.


In May 2012, the Veteran's attorney submitted additional statements from the Veteran and his wife, these statements suggest that the disability may have worsened since the last examination.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011).  An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran is rated at 70 percent disabled for his service-connected PTSD.

The Veteran has also not been provided with an application for TDIU on which he could detail his prior employment history.  Such history is needed to determine whether the question of entitlement to TDIU is raised.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected PTSD is sufficient to preclude gainful employment.

Additionally, the Veteran was obtaining treatment on a near-monthly basis through at least November 2011.  On remand, the agency of original jurisdiction (AOJ) should obtain all of the Veteran's current VA treatment records related to his PTSD evaluation, and associate them with the Virtual VA system.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an application for TDIU and inform him that it must be completed and returned in order for his claim to be properly developed and adjudicated.

Ask the Veteran to report his annual earnings for the years since 2010.   This information is needed to determine whether his employment has been marginal.

3.  Obtain and associate with the claims file and/or the Veteran's file in the Virtual VA system, all records of the Veteran's treatment for a psychiatric disability since November 21, 2011.

4.  After all current treatment records have been obtained and associated with the Veteran's file, the Veteran should be scheduled for a psychiatric examination.  The examiner should review the Veteran's physical and Virtual VA claims file prior to the examination, and should note that such review occurred in the examination report.  

The examiner should provide an opinion as to the severity of the service-connected PTSD symptomatology and its impact on occupational and social functioning, apart from that attributable to any non-service connected disabilities.  If it is not possible to distinguish the service connected from non-service connected symptomatology the examiner should so state.  

In providing an opinion as to the severity of the Veteran's PTSD symptomatology, the examiner should address the severity of the disability for the entire period from September 15, 2010, to the present.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD precludes him from securing substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If there is evidence of unemployability and the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with the requirements of 38 C.F.R. § 4.16(b) (2011).

7.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




